DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 9/12/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks

2.	Pending claims for reconsideration are 11-30. Claims 11-12, 14-18, 20-24, 26-28 have been amended. Claims 1-10 have been cancelled. Claims 29-30 are new.

Response to Arguments

3.	Applicant's arguments filed 8/09/2022 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:
	
a.        That- Without acquiescing to the Office’s assertions, independent claim 11 has been amended to recite, “determine, [...] a number of devices using the service requested in the request; [and] determine whether the number of devices is below a threshold.” Applicants assert that the cited art fails to disclose, at least, these features.
In response to applicant’s argument- It is the combination of Gao and Jhanb that teaches the claimed language, neither Gao nor Jhanb alone. Goa teaches  multiple devices 101, 102 and 103 which system architecture 100 may comprise electronic devices 101 and 102, a network 103 and a server 104. The network 103 is configured to provide a medium for communication links between the electronic devices 101 and 102 and the server 104. In its broadest most reasonable interpretation in light of the applicant’s specification Gao discloses a time interval between two timestamps of devices corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold [par.0067]. Goa also discloses a particular event when the devices either exceed the threshold or stay under(below) the threshold at step S403 determines whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold; if yes, proceeding to step S405, and if no, proceeding to step S406. 0068 and at Step S404: determining whether a special interval between two pieces of location information whose time stamps adjacent to the timestamp of the positioning request exceeds a preset threshold; if yes, proceeding to step S405: and if no, proceeding to step S406.

    PNG
    media_image1.png
    685
    622
    media_image1.png
    Greyscale














Jauan was futher introduced to additionally disclose a set rules of a threshold on a device and teaches the limitation “and allow(detection and control system Jhanb [Fig.1/item 116 and 117]) the electronic device (device Jhanb [Fig.1/item s101-103]) to use the service requested upon determining that the number of devices using the service requested is below the threshold” (determining whether at least a threshold number of identical service requests are directed to the service; or determining whether communications to the service are exhibiting at least a thresh old latency level to decide whether capacity limit rule has been violated Jhanb [par.005]).


a.	That- Gao discloses “a positioning method based on an electronic device or application.” Gao, paragraph [0063]. The positioning method of Gao includes, “determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a threshold.” Gao, paragraph [0067]. However, Gao is completely silent on determining a number of devices using a service. Gao is further completely silent on determining whether a number of devices using a service is below a threshold.

In response to applicant’s argument- Par.0033 discloses the electronic device or application may send a positioning request in various circumstances, such as sending a positioning request to a server to determine location information of the device or application itself in order to navigate or use a taxi application; sending a positioning request to find people nearby when using a social application. This clearly indicates that the number of devices are known in order to determine location and positioning information.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 11-14, 17-20, 23-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0188200 A1 to Gao et al(hereafter referenced as Gao) in view of Pub.No.: US 2015/0149610 A1 to Jhanb et al(hereafter referenced as Jhanb).
Regarding claim 11, Gao discloses “an information processing system comprising: circuitry configured to: determine, in response to a request for using a service (i.e. request from cellular device or electronic device [Fig.1])  from an electronic device (electronic device 101) connected to the information processing system (information processing system 104) via a network (network 103)”, a number of devices(multiple devices 101, 102) using the service requested in the request; determine whether the number of devices is below a threshold”(determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold [par.0067]).
Gao does not explicitly disclose “and allow the electronic device to use the service requested upon determining that the number of devices using the service requested is below the threshold” 
However, Jhanb in an analogous art discloses  “and allow(detection and control system Jhanb [Fig.1/item 116 and 117]) the electronic device (device Jhanb [Fig.1/item s101-103]) to use the service requested upon determining that the number of devices using the service requested is below the threshold” (determining whether at least a threshold number of identical service requests are directed to the service; or determining whether communications to the service are exhibiting at least a thresh old latency level to decide whether capacity limit rule has been violated Jhanb [par.005]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service with Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated in order to provide additional security. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network and Jhanb system determines a response via a threshold via a network, and both are from the same field of endeavor.
	Regarding claim 12 in view of claim 11, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request” (detection and control system Jhanb [Fig.1/item 116 and 117]), “whether the service requested is useable by the electronic device” (determine whether communications to the service are exhibiting at least a threshold latency level to decide whether capacity limit rule has been violated Jhanb [par.005]); “and determine, upon determining that the service requested is not useable by the electronic device, whether a number of devices using the service requested has reached the upper limit number” (when a detection system determines that the volume of requests directed to at least one of the services exceeds a capacity limit threshold, it will cause the proxies to instruct the devices to slow or stop the service requests until the system determines that it is clear to resume communication Jhanb [par.003]).
Regarding claim 13 in view of claim 11, the references combined disclose “wherein the service requested is a package including one or more applications” (acquiring location information of a positionable electronic device or application having a network identification identical to a network identification of the unpositionable electronic device or application, and a timestamp corresponding to the location information Gao[[Fig.3/item 202]).  
Regarding claim 14 in view of claim 11, the references combined disclose “wherein the circuitry is further configured to transmit display information to the electronic device” (user 110 may interact with the server 104 by using the electronic devices 101 and 102 via the network 103, so as to receive or transmit messages and the like Gao[par.0021]), “upon determining that the number of devices using the requested service is below the threshold;” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]); “and receive user input from the electronic device in response to the display information, to allow the electronic device to use the service requested in response to receipt of the user input” (detection and control system Jhanb [Fig.1/item 116 and 117]).
Regarding claim 17, Gao discloses “an information processing method comprising: firstly determining, in response to a request for using a service from an electronic device (electronic device 101) connected to an information processing system(information processing system 104)  via a network(network 103), a number of devices(multiple devices 101, 102) using the service requested in the request: secondly determining whether the number of devices is below a threshold” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold [par.0067]).
Gao does not explicitly disclose “and  allowing the electronic device to use the service requested upon the determining that the number of devices using the service requested has not reached the threshold.”
However, Jhanb in an analogous art discloses  “and allowing(detection and control system Jhanb [Fig.1/item 116 and 117]) the electronic device (device Jhanb [Fig.1/item s101-103]) to use the service requested upon determining that the number that the number of devices using the service requested has not reached the threshold.” (determining whether at least a threshold number of identical service requests are directed to the service; or determining whether communications to the service are exhibiting at least a thresh old latency level to decide whether capacity limit rule has been violated Jhanb [par.005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service with Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated in order to provide additional security. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network and Jhanb system determines a response via a threshold via a network, and both are from the same field of endeavor.

Regarding claim 18 in view of claim 17, the references combined disclose “further comprising: thirdly determining, in response to the request(detection and control system Jhanb [Fig.1/item 116 and 117]), whether the service requested is useable by the electronic device” (determine whether communications to the service are exhibiting at least a threshold latency level to decide whether capacity limit rule has been violated Jhanb [par.005]); “and fourthly determining, upon the secondly determining indicating that the service requested is not useable by the electronic device, whether the number of devices using the service requested is below the threshold” (when a detection system determines that the volume of requests directed to at least one of the services exceeds a capacity limit threshold, it will cause the proxies to instruct the devices to slow or stop the service requests until the system determines that it is clear to resume communication Jhanb [par.003]).
Regarding claim 19 in view of claim 17, the references combined disclose “wherein the service requested is a package including one or more applications” (acquiring location information of a positionable electronic device or application having a network identification identical to a network identification of the unpositionable electronic device or application, and a timestamp corresponding to the location information Gao[[Fig.3/item 202]).
Regarding claim 20 in view of claim 17, the references combined disclose “further comprising: transmitting display information to the electronic device” (user 110 may interact with the server 104 by using the electronic devices 101 and 102 via the network 103, so as to receive or transmit messages and the like Gao[par.0021]), “upon the determining that the number of devices using the requested  service is below the threshold” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]); “and receiving user input from the electronic device in response to the display information, to allow the electronic device to use the service requested in response to receipt of the user input.” (detection and control system Jhanb [Fig.1/item 116 and 117]).
Regarding claim 23, Gao discloses “an information processing apparatus, comprising: circuitry configured to: determine, in response to a request for using a service from an electronic device(electronic device 101)  connected to the information processing system via a network(network 103), a number of devices(multiple devices 101, 102), using the service requested in the request; determine whether the number of devices is below a threshold” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold [par.0067])
Gao does not explicitly disclose “and allow the electronic device to use the service requested upon determining that the number of devices using the service requested is below the threshold” 
However, Jhanb in an analogous art discloses  “and allow(detection and control system Jhanb [Fig.1/item 116 and 117]) the electronic device (device Jhanb [Fig.1/item s101-103]) to use the service requested upon determining that the number of devices using the service requested is below the threshold” (determining whether at least a threshold number of identical service requests are directed to the service; or determining whether communications to the service are exhibiting at least a thresh old latency level to decide whether capacity limit rule has been violated Jhanb [par.005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service with Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated in order to provide additional security. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network and Jhanb system determines a response via a threshold via a network, and both are from the same field of endeavor.
Regarding claim 24 in view of claim 23, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request” detection and control system Jhanb [Fig.1/item 116 and 117]), “whether the service requested is useable by the electronic device” (determine whether communications to the service are exhibiting at least a threshold latency level to decide whether capacity limit rule has been violated Jhanb [par.005]); “and determine, upon determining that the service requested is not useable by the electronic device, whether the number of devices using the service requested is below the threshold” (when a detection system determines that the volume of requests directed to at least one of the services exceeds a capacity limit threshold, it will cause the proxies to instruct the devices to slow or stop the service requests until the system determines that it is clear to resume communication Jhanb [par.003]).
Regarding claim 25 in view of claim 23, the references combined disclose “wherein the service requested is a package including one or more applications” (acquiring location information of a positionable electronic device or application having a network identification identical to a network identification of the unpositionable electronic device or application, and a timestamp corresponding to the location information Gao[[Fig.3/item 202]).
Regarding claim 26 in view of claim 23, the references combined disclose “wherein the circuitry is further configured to transmit display information to the electronic device” (user 110 may interact with the server 104 by using the electronic devices 101 and 102 via the network 103, so as to receive or transmit messages and the like Gao[par.0021]), “upon determining that the number of devices using the requested service is below the threshold; (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]); “and receive user input from the electronic device in response to the display information, to allow the electronic device to use the service requested in response to receipt of the user input.” (detection and control system Jhanb [Fig.1/item 116 and 117]).
Regarding claim 29 in view of claim 11, the references combined disclose “wherein the threshold indicates a number of devices capable of using the service requested” (electronic device or application may send a positioning request in various circumstances, such as sending a positioning request to a server to determine location information of the device or application itself in order to navigate or use a taxi application; sending a positioning request to find people nearby when using a social application Gao[par.0033]).

5.	Claims 15-16, 21-22, and 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0188200 A1 to Gao et al(hereafter referenced as Gao) in view of Pub.No.: US 2015/0149610 A1 to Jhanb et al(hereafter referenced as Jhanb), in further view of Pub.No.: US 2012/0258740 A1 to Mildh et al(hereafter referenced as Mildh).
Regarding claim 15 in view of claim 11, the references combined disclose “wherein the circuitry of the information processing system is configured to determine whether the number of devices using the service requested in the request is below the threshold” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]), 
Neither  Gao nor Jhanb explicitly disclose “upon the request for using the service coming from an electronic device, connected to the information processing system via a network, not previously registered for the service”; and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested is below the threshold.
However, Mildh in an analogous art discloses “upon the request for using the service coming from an electronic device”(In step 300, a TAU request message is received from the UE Mildh [par.0014]), “connected to the information processing system via a network (determine device B is connected via system network Mildh [Fig.4/item 210]) , not previously registered for the service”(determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested is below the threshold.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service and Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated with Mildh’s access control system which allows access based on a threshold and connection. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network, Jhanb’s system determines a response via a threshold via a network, Mildh teaches an access control system within a network for an electronic device, and all are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request, whether the service requested is useable by the electronic device not previously registered for the service” (determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and determine, upon determining that the service requested is not useable by the electronic device not previously registered for the service, whether the number of devices using the service requested is below the threshold” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Regarding claim 21 in view of claim 17, the references combined disclose “wherein the secondly determining includes: determining whether the number of devices using the service requested in the request is below the threshold upon the request for using the service coming from an electronic device” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067])
Neither Gao nor Jhanb explicitly disclose “connected to the information processing system via a network, not previously registered for the service; and wherein the allowing includes: allowing the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested is below the threshold.”
However, Mildh in an analogous art discloses “connected to the information processing system via a network (determine device B is connected via system network Mildh [Fig.4/item 210]) , not previously registered for the service”(determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and wherein the allowing includes: allowing  the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested is below the threshold.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service and Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated with Mildh’s access control system which allows access based on a threshold and connection. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network, Jhanb’s system determines a response via a threshold via a network, Mildh teaches an access control system within a network for an electronic device, and all are from the same field of endeavor.
Regarding claim 22 in view of claim 21, the references combined disclose “further comprising: thirdly determining, in response to the request, whether the service requested is useable by the electronic device not previously registered for the service” (determine device A is not previously connected to network Mildh [Fig.3/item 200]); “and fourthly determining, upon the thirdly determining indicating that the service requested is not useable by the electronic device not previously registered for the service, whether the number of devices using the service requested is below the threshold” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Regarding claim 27 in view of claim 23, the references combined disclose “wherein the circuitry of the information processing system is configured to determine whether the number of devices using the service requested in the request is below the threshold, upon the request for using the service coming from an electronic device” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]).
Neither Gao nor Jhanb explicitly disclose “connected to the information processing system via a network, not previously registered for the service; and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested is below the threshold”
However, Mildh in an analogous art discloses “connected to the information processing system via a network (determine device B is connected via system network Mildh [Fig.4/item 210]) , not previously registered for the service”(determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service and Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated with Mildh’s access control system which allows access based on a threshold and connection. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network, Jhanb’s system determines a response via a threshold via a network, Mildh teaches an access control system within a network for an electronic device, and all are from the same field of endeavor.
Regarding claim 28 in view of claim 27, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request, whether the service requested is useable by the electronic device not previously registered for the service” (determine device A is not previously connected to network Mildh [Fig.3/item 200]); and determine, upon determining that the service requested is not useable by the electronic device not previously registered for the service, whether the number of devices using the service requested is below the threshold” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Regarding claim 30 in view of claim 11, neither Gao nor Jhanb explicitly disclose “wherein the circuitry of the information processing system is configured to determine whether the number of devices using the service requested in the request is below the threshold, upon the request for using the service coming from an electronic device, connected to the information processing system via a network, not previously registered for the service; and request, from a user, authentication in response to determining that the number of devices using the service requested is below the threshold; and allow the electronic device, not previously registered for the service, to use the service in response to the authentication being successful.”
However, Mildh in an analogous art discloses “wherein the circuitry of the information processing system is configured to determine whether the number of devices using the service requested in the request is below the threshold” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]), “upon the request for using the service coming from an electronic device, connected to the information processing system via a network(determine device B is connected via system network Mildh [Fig.4/item 210]), not previously registered for the service” (determine device A is not previously connected to network Mildh [Fig.3/item 200]); and request, from a user, authentication in response to determining that the number of devices using the service requested is below the threshold; and allow the electronic device, not previously registered for the service, to use the service in response to the authentication being successful.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service and Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated with Mildh’s access control system which allows access based on a threshold and connection. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network, Jhanb’s system determines a response via a threshold via a network, Mildh teaches an access control system within a network for an electronic device, and all are from the same field of endeavor.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433                

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433